NO. 07-03-0011-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL E

                                     JANUARY 13, 2003

                           ______________________________


           IN RE MICHAEL RAY DUNN, A/K/A TERRY NEWTON SANDERS
                     _________________________________



Before JOHNSON, C.J., REAVIS, J. and BOYD, S.J.1


                                 MEMORANDUM OPINION


       Relator Michael Ray Dunn a/k/a Terry Newton Sanders, seeks issuance of a writ

of mandamus against respondents the Honorable John Board, Judge of the 181st District

Court of Potter County, and Rebecca King, District Attorney of Potter County. We deny

the petition.


       When petition for writ of mandamus is made, it is the relator’s burden to show

entitlement to the relief being requested. See generally Johnson v. Fourth District Court

of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding). Relator must file with the

petition a certified sworn copy of every document that is material to relator’s claim for relief

       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
and that was filed in any underlying proceeding, and a properly authenticated transcript

of any relevant testimony from any underlying proceeding including any exhibits offered

in evidence or a statement that no testimony was adduced in connection with the matter

complained of. TEX . R. APP . P. 52.7(a).


       Relator’s petition contains only allegations. Certified, sworn copies of motions and

correspondence referenced in the petition are not attached or furnished, nor is any other

document or transcript. Relator has not presented a record which shows entitlement to the

relief sought, or upon which we are authorized to act.


       The petition for writ of mandamus is denied.




                                                         Phil Johnson
                                                         Chief Justice




                                            2